DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7), in the reply filed on 03/26/2021, is acknowledged.
Applicants elected “Parkinson’s disease” as the “synucleinopathy” of instant claim 1 Group I.
The Examiner conducted a search for Applicants’ elected species of “Parkinson’s disease” using Registry and HCaplus databases of STN looking for “fluoxetine” and “6-propylamino-4,5,6,7-tetrahydro-1,3-benzothiazole-2-amine”:  
    PNG
    media_image1.png
    209
    623
    media_image1.png
    Greyscale
 for use in a combination drug therapy to treat “Parkinson’s disease” according to instant claim 1.  No anticipatory prior art reference was found.  However, this search retrieved applicable prior art references for an obviousness prior art rejection.  See enclosed “SEACH 5” search summary.  Furthermore, a review of the search results from “SEARCH 5” (summary enclosed) by 
A search by inventor and assignee/owner name using PALM and PE2E SEARCH Databases did not retrieve applicable double patent references or prior art references (see “SEARCH 1” through “SEARCH 3” in enclosed search notes).
Please note that the prior art and double patent art search has not been extended beyond Applicants’ elected synucleinopathy of “Parkinson’s disease” for this Office Action.  Thus, any prior art or double patent art that would otherwise anticipate or render obvious (or be a double patent reference against) the method of instant claim 1 drawn to another synucleinopathy has not yet been considered per Markush search extension.  It is conceivable that many more rounds of RCE will be necessary since at least an obviousness rejection will likely be made for each “synucleinopathy” (similar to the prior art rejection, below) as the Markush search is extended in future Office Actions.  Search extensions will not be conducted in After Final.
Applicants are notified that once elected Group I is found allowable, Group II will be canceled because Group II is not eligible for rejoinder (had Applicants elected the composition claims of Group II, then, once Group II was allowed, the method of use thereof (Group I) would be eligible for rejoinder).
Applicants should cancel non-elected Group II claims 13-16 to expedite this case towards allowance.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable without traverse in the reply filed on 03/26/2021.
The next Office Action will properly be made FINAL if any one of the following conditions are fulfilled:
(1)	Applicants fail to overcome any rejection(s) in this Non-Final Office Action thereby necessitating the Examiner to maintain said rejection(s); and/or 
(2)	Applicants’ overcome the obviousness prior art rejection, below, thereby necessitating an extended art search (following Markush search practice) to another “synucleinopathy” such as, but not limited to those listed in instant claim 2 and that extended search results in a new prior art rejection(s) being made; and/or 
(3)	Applicants’ claim amendments necessitate new ground(s) for new rejection(s).  MPEP 803.02(III)(D) applies here.
Current Status of 16/604,689
Claims 1-7 have been examined on the merits.  Claims 1-2 and 4-6 are original.  Claims 3 and 7 are currently amended.
Priority
Applicants identify the instant application, Serial #:  16/604,689, filed 10/11/2019, as a national stage entry of PCT/US2018/027155, International Filing Date: 04/11/2018, which claims Priority from Provisional Application 62/485,082, filed 04/13/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2021 and 10/11/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Oath/Declaration
Applicants are currently missing an Oath/Declaration in the file wrapper.  Applicants must file an Oath/Declaration no later than the date the issue fee payment is due to avoid abandonment.  See MPEP 1303.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over:
MAJ (U.S. 6,667,329 B1), 
in view of:
HARVARD (Harvard Medical School.  “Medications for Parkinson’s disease.”   Accessed 10 April 2021.  Published on June 2006.  Available from:  << https://www.health.harvard.edu/newsletter_article/medications_for_parkinson8217s_disease >>), 
and in view of:
ENDRENYI (Endrenyi, L. et al.  “Metrics for the Evaluation of Bioequivalence of Modified-Release Formulations.”  The AAPS Journal.  (December 2012), Vol. 14, No. 4, pp. 813-819).

The instant claims are drawn to a method for treating a patient suffering from Parkinson’s disease (Applicants’ elected “synucleinopathy”) which comprises treating the patient with fluoxetine in combination with 6-propylamino-4,5,6,7-tetrahydro-1,3-benzothiazole-2-amine or a pharmaceutically acceptable salt or solvate thereof.

Determining the scope and contents of the prior art:

Furthermore, MAJ teaches use of pramipexole (R- and S- enantiomers thereof), or one of the pharmaceutically acceptable salts thereof in conjunction with another anti-depressant (“Abstract”), such as fluoxetine (Table 1 col. 2) for the improved treatment of depressive states associated with Parkinson’s disease (see “Abstract”).
Moreover, MAJ teaches pramipexole dihydrochloride monohydrate (see reference claim 9) thereby rejecting/teaching instant claim 3.
The reference HARVARD teaches that fluoxetine is a well-known pharmaceutical agent used to treat depression in Parkinson’s disease (see page 2 of 2).
The reference ENDRENYI teaches extended-release (ER-) formulations release the drug more slowly than the immediate-release (IR-) product and yield typically a long period of plateau concentration (p. 814).  In contrast, immediate release (IR-) formulations immediately release the pharmaceutical agent and are not typically as long-lasting as ER-formulations (see Fig. 1 on page 814).

Ascertaining the differences between the prior art and the claims at issue:
No one reference, above, teaches all the limitations of any one of the rejected instant claims.  Although the reference MAJ teaches use of pramipexole with fluoxetine to treat Parkinson’s disease (and the associated depression), it does not single out use 

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of fluoxetine and (R)-6-propylamino-4,5,6,7-tetrahydro-1,3-benzothiazole-2-amine and (S)-6-propylamino-4,5,6,7-tetrahydro-1,3-benzothiazole-2-amine compounds useful for treating Parkinson’s disease and its related symptoms of depression and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these compounds and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the combination of references MAJ, HARVARD, and ENDRENYI.
	The skilled artisan would find it obvious before the effective filing date of the claimed invention to combine the teachings of MAJ ((R)- and (S)-enantiomers of pramipexole are commonly used and well-known treatments for Parkinson’s disease 
	The skilled artisan would be motivated to use (R)- and (S)- enantiomers of pramipexole (well-known and highly utilized treatment for Parkinson’s disease per MAJ) in combination with the anti-depressant fluoxetine to treat Parkinson’s disease and depression-related symptoms associated with Parkinson’s disease (HARVARD).
The skilled artisan would expect that use of (1) fluoxetine, which is a well-known pharmaceutical agent used to treat depression in Parkinson’s disease (see HARVARD page 2 of 2) in combination with (2) (R)- and (S)- enantiomers of pramipexole, or one of the pharmaceutically acceptable salts thereof, which are well-known and highly utilized treatments for Parkinson’s disease (see MAJ “Abstract” and “Prior Art” section of col. 1) would improve treatment of Parkinson’s disease and its associated depressive states at least because MAJ teaches use of pramipexole (R- and S- enantiomers thereof), or one of the pharmaceutically acceptable salts thereof in conjunction with another anti-depressant (“Abstract”), such as fluoxetine (Table 1 col. 2) for the improved treatment of depressive states associated with Parkinson’s disease (see “Abstract”) and because HARVARD teaches fluoxetine is a well-known pharmaceutical agent used to treat depression in Parkinson’s disease (see page 2 of 2).  The skilled artisan could therefore logically expect (rationale to combine) increased patient compliance with a combination pramipexole (one or both (R)- and (S)- enantiomers) and fluoxetine treatment for Parkinson’s disease since patients would know that the dual/combination therapy would instant claims 1-2.
Furthermore, it would logically make sense to use IR- and ER- formulations of fluoxetine given the length of desired treatment (see page 814, especially Fig. 1 on page 814).  If the clinician desired longer-term/longer lasting treatment, an ER-formulation would be given.  In contrast, an IR-formulation would be given for immediate dosing.  This teaches/rejects instant claim 5-6.
	Although MAJ teaches an embodiment pertaining to use of 10 mg to 30 mg of fluoxetine in reference claim 11 and between 0.01 mg and 10 mg of pramipexole (see col. 2), the skilled artisan would be expected to experiment with dosage(s) and dosing schedules to improve upon what is already generally known/in the prior art, thereby helping to reject instant claims 4-7, especially since the dosage limitations of instant dependent (emphasis) claims 4-7, which include the dosage amounts and dosing schedules, are not disclosed as critical to the method of independent (emphasis) claim 1.  See MPEP 2144.05(II)(A), below.  The limitations “dosage unit form” of instant claims 4-6 are viewed as a redundant limitation since Applicants have not attached any special meaning to them (in Specification or claims), absent evidence to the contrary.
	Generally, differences in concentration (dosages/dosing schedules) or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  See MPEP 2144.05(II)(A).

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject  prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625